Reversed and Rendered, and Memorandum Opinion on Remand filed October
30, 2003








Reversed and Rendered, and Memorandum Opinion on
Remand filed October 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-99-00109-CR & 14-99-00111-CR
____________
 
JOHN GEDDES LAWRENCE and TYRON GARNER, Appellants
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the County Criminal Court at Law No. 10
Harris County, Texas
Trial
Court Cause Nos. 98-48530 & 98-48531
 

 
M E M O R A N D U M   O
P I N I O N   O N   R E M A N D  





Appellants, John Geddes Lawrence
and Tyron Garner, were convicted of engaging in homosexual conduct.  See Tex.
Pen. Code Ann. ' 21.06 (Vernon 2003).  They were each assessed a fine of two hundred
dollars.  On appeal, appellants
challenged the constitutionality of section 21.06, contending it offends the
equal protection and privacy guarantees assured by both the state and federal
constitutions.  After hearing the case en
banc, this court, in a divided opinion, rejected the constitutional arguments
and affirmed the convictions.  Lawrence
v. State, 41 S.W.3d 349 (Tex. App.CHouston [14th Dist.] 2001, pet. ref=d) (en banc).  The Texas Court of Criminal appeals denied
appellants= petition for review, and the United
States Supreme Court granted appellants= petition for writ of certiorari.  Lawrence v. Texas,
537 U.S. 1044, 123 S. Ct. 661 (2002). 
Holding 
appellants= convictions under section 21.06 violate the liberty and
privacy interests of the Fourteenth Amendment to the United States
Constitution, the Supreme Court reversed the judgment of this court and
remanded for further proceedings not inconsistent with its opinion.  Lawrence v. Texas,
___ U.S.___, 123 S. Ct. 2472, 2476, 2484 (2003).
This court is required to follow the decisions and reasoning
of the United States Supreme Court on federal constitutional issues.  See Guzman v. State, 85 S.W.3d 242, 249 n.24 (Tex. Crim. App. 2002).  Accordingly, we reverse the judgments of the
trial court, order the complaints be dismissed, and render judgments of
acquittal in each cause.
 
 
 
 
 
/s/        John S. Anderson
Justice
 
 
 
 
Judgment rendered
and Memorandum Opinion on Remand filed October 30, 2003.
Panel consists of
Justices Anderson, Hudson, and Murphy.[1]
Do Not Publish C Tex.
R. App. P. 47.2(b).
 




[1]  Senior Chief Justice Murphy participating by assignment.